Citation Nr: 0501372	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prolonged bowel 
movements and hemorrhoids secondary to service-connected 
residuals of shell fragment wound to the abdomen with suture 
of perforations of small bowel.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing before the undersigned Judge at the RO in November 
2004.

The record reflects that the veteran was denied entitlement 
to service connection for right shoulder disorder in an 
September 1999 rating decision.  As discussed below, the 
September 1999 rating decision became final.  38 U.S.C.A. § 
7105(c).  In the current appeal, it appears that the RO 
reopened the veteran's service-connection claim, however, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.

As will be discussed in greater detail below, the service 
connection claim for right shoulder disorder is reopened and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify appellant if 
further action is required.


FINDINGS OF FACT

1.  In a November 2004 written communication and testimony, 
the veteran indicated that he wished to withdraw his appeal 
on the issue of entitlement to service connection for 
prolonged bowel movements and hemorrhoids secondary to 
service-connected residuals of shell fragment wound to the 
abdomen with suture of perforations of small bowel.

2.  By rating decision in September 1999, the RO denied the 
veteran's service connection claim for right shoulder 
disorder.  The RO notified the appellant of this decision and 
of his procedural and appellate rights; however, the veteran 
did not appeal.

3.  Evidence received since the September 1999 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for right 
shoulder.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for prolonged bowel movements and hemorrhoids secondary to 
service-connected residuals of shell fragment wound to the 
abdomen with suture of perforations of small bowel.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2004).

2.  The September 1999 RO decision, which denied a service 
connection claim for right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
September 1999 rating decision, and the claim of entitlement 
to service connection for right shoulder disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's new and material claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of his claim and as explained below, also remand 
for further development.  In addition, the Board finds 
nothing in the new legislation or implementing regulations 
which affects the veteran's ability to voluntarily withdraw 
issues from appellate status.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement dated November 16, 2004, along with 
testimony before the undersigned Judge the same day, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issue of entitlement to service connection for 
prolonged bowel movements and hemorrhoids secondary to 
service-connected residuals of shell fragment wound to the 
abdomen with suture of perforations of small bowel.  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for prolonged bowel movements and 
hemorrhoids secondary to service-connected residuals of shell 
fragment wound to the abdomen with suture of perforations of 
small bowel and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to this issue.

III.  New and Material to reopen service connection for Right 
Shoulder Disorder

The RO initially denied service connection for right shoulder 
disorder in a September 1999 rating decision.  The evidence 
before the RO at that time included evidence of an in-service 
injury with treatment.  Only one record of treatment was 
noted in the service medical records with no follow-up 
treatment.  There was also no medical evidence of treatment 
or complaints involving the right shoulder again until 1999, 
approximately 18 years after service.  The private medical 
record and statement from Dr. Rowan dated in May 1999 
indicated that the veteran had a current, chronic right 
shoulder disorder that was related to an in-service injury.  
The RO denied the claim on the basis that there was no 
chronicity or continuity of symptomatology from service.  The 
RO notified the veteran of the September 1999 decision that 
same month, but he did not file a timely appeal.  Thus, the 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
February 2002, the Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Pertinent evidence received since the September 1999 rating 
decision includes a medical statement from B. R. Jackson, 
D.C. dated in April 2002.  Dr. Jackson indicates that the 
veteran suffered nerve and soft tissue damage when he injured 
his shoulder in service and that his current right shoulder 
problem is related to that injury.  In addition, the veteran 
testified that he had continual problems with his right 
shoulder ever since the injury in service, although the last 
few years have been worse.  

The Board finds that the medical statement from Dr. Jackson, 
coupled with the veteran's testimony and prior medical 
opinion from Dr. Rowan dated in May 1999, raises a reasonable 
possibility of substantiating the claim of service connection 
for right shoulder disorder.  The veteran's testimony is new 
evidence that is directly related to the basis for the prior 
RO denial in September 1999.  The veteran attested that he 
did experience continual right shoulder problems after the 
injury in service.  This evidence tends to show continuity of 
symptomatology.  Also, Dr. Jackson's opinion is new and 
material to the claim as it relates the veteran's current 
shoulder problem to service.  It is therefore a reasonable 
possibility that his right shoulder disorder is related to 
service.  While there is also evidence against the claim for 
service connection, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus,  3 Vet. App. at 510.  As such, evidence received 
since the September 1999 rating decision is new and material, 
and the veteran's claim of entitlement to service connection 
for right shoulder disorder has been reopened.  


ORDER

The appeals as to the issues of entitlement to service 
connection for prolonged bowel movements and hemorrhoids 
secondary to service-connected residuals of shell fragment 
wound to the abdomen with suture of perforations of small 
bowel is dismissed.  To this extent, the appeal is dismissed.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right shoulder 
disorder.  To this extent only, the appeal is granted.

REMAND

Upon review, no VA examination has been performed involving 
this claim.  The record contains a May 2002 VA medical 
opinion that contradicts the medical opinion of Dr. Jackson, 
however, it is not clear from the opinion what facts the 
physician is relying upon in making this determination and it 
does not appear that the veteran was examined by the VA 
physician.  Similarly, the private medical opinions do not 
appear to be based upon a review of the record, but more 
based upon the veteran's statements.  Based upon a review of 
the record, the Board believes an etiological opinion 
conducted by a VA examiner is necessary in this case.  See 
Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior 
medical record indicates the existence of a chronic problem, 
VA's duty to assist requires a medical examination or opinion 
as to the relationship between the in- service and present 
conditions.).  The Board cannot use its own unsubstantiated 
medical opinion in making its determinations. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Thus, in order to 
make a determination on the merits of the claim, the Board 
requires competent medical evidence, including an etiological 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AMC should schedule the veteran 
VA medical examination to ascertain the 
nature, extent, and etiology of his right 
shoulder disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether the right shoulder 
disorder is at least as likely as not 
related to service.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  When 
discussing the opinion, the examiner is 
asked to comment on the medical opinions 
of Dr. Jackson, Dr. Wood, and Dr. Rowan, 
and the VA medical opinion of record.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claim for right shoulder 
disorder.  If the benefit sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


